Shanahan
and Grant, JJ., and Moran, D.J.,
dissenting.
For the reasons hereinafter stated we dissent from the acquittal on specification No. 2 — duty not to lie.
The following appear to be the defendant’s statements on this specification. The questions are asked by Mr. Domina and the answers are defendant’s.
Q. So, the proceeds of the July 20, 1979 sale to Driscoll enabled you to pay off that 1973 note, correct?
A. Yes, that’s correct.
Q. Who arranged the sale to Judy Driscoll?
A. Marvin Copple arranged for all the sales.
Q. Did you ever talk to Judy Driscoll about that sale?
A. No.
Q. Do you know where she got the money to pay you off?
A. No. I was led to believe and I think I said earlier to you that Marvin had had a buyer that *263wanted to buy the lots. And that he would sell it to me, we would make some profit, we would sell it to Judy — he would sell it to me, we would sell it to Judy, Judy would make some profit and then Judy had a buyer and she would make a profit.
Q. I want to ask you one other thing relating to the Judy Driscoll purchases. You were fully aware, were you not, that Judy Driscoll had no money with which to buy any property?
A. No, I was not.
Q. Did you ever ask her?
A. No.
Q. Did you negotiate with her?
A. No.
Q. Did you find it unusual that the secretary of a guy who bought your lots, sold you your lots, would buy yours?
A. No, I did not.
Q. Did you ask any questions about that at all? A. I told you why he explained to me they were going to be sold from me to Judy.
Q. Why would Marvin Copple, who you described as a well-respected, ethical businessman, sell you 12 lots for $105,000 on June 1 and permit you to buy them from his secretary for at least 15 and maybe —
A. Sell them to his secretary.
Q. Sell them to his secretary for somewhere between 15 to $30,000 more 50 days later?
This question was never answered.
Q. Now, in any event later on Judy Driscoll then borrowed some money from Commonwealth to buy lots from you, didn’t she?
A. You told me that.
Q. Did you know that?
A. I did not know that.
Q. Did Marvin Copple ever tell you that he was going to use Judy Driscoll to borrow money *264from Commonwealth because he couldn’t?
A. No, never.
In his letter response to the Miller-Domina report on February 6, 1984, the defendant stated:
The [Miller-Domina] report indicates that a number of the lots transferred to Judy Driscoll remain unsold and that a substantial balance is due to Commonwealth from Judy Driscoll. We had no knowledge that Commonwealth financed her acquisition of those lots.
The question is clear, Did defendant lie when he said he did not know that Judith Driscoll was being financed by Commonwealth Savings Company when she bought lots from defendant and Paul Gaiter?
Defendant’s connection with Marvin Copple began, so far as this case shows, on December 29, 1973. Defendant borrowed $6,500 from Marvin Copple personally, apparently to buy a car. Marvin Copple assigned defendant’s note to Commonwealth on December 29, 1973, “without recourse.” Defendant paid some interest on the note, but finally began having the interest added to the note and signing extension notes ranging from 30 days to 1 year, until the Commonwealth note was finally paid off by defendant on August 30, 1979, when defendant paid Commonwealth two checks totaling $8,556.
During the time that this note was unpaid, defendant borrowed $25,000 on December 3, 1976, to repair his home. Defendant’s certificate given to Commonwealth on that date stated the money was “for business and commercial purposes; and not for personal, family, household, or agricultural purposes.” Defendant stated, however, that this loan was taken out to repair his residence. This note was a signature note and was extended some 15 times. Interest was seldom paid, but was added to the principal at the times of renewal. This note was paid off by defendant by a check in the amount of $54,048.51 on September 7, 1982. This payment was apparently financed by an August 31, 1982, loan of $55,000 from *265First Security Bank & Trust Co. of Beatrice, Nebraska, an institution owned by Copple family members. The First Security note was then paid by a loan from an outside bank on November 23, 1983.
Aside from these troublesome financial problems, defendant and Paul Gaiter, prior to 1975, engaged in the commodities market and lost the sum of $40,000, or $20,000 each. Defendant told Paul Gaiter that he, Douglas, would have to make that money up. Gaiter told defendant that Marvin Copple was going to start a new development and needed help. The three met, and Copple agreed to take Douglas into the Copple-Galter venture. Gaiter was to do the legal work, and defendant was to counsel Copple on other details of the development. The arrangement for compensation was described by defendant, in answer to Mr. Domina’s questions, as follows:
Q. Then how were you to be paid as a result of that arrangement?
A. The way the contract was originally drawn up he would — he would sell us the lots at a hundred dollars — the original contract that I had with him — that we had with him, that Paul Gaiter and I had with him listed 26 lots.
Q. All in Fox Hollow?
A. All in Fox Hollow. And there was a set total purchase price of $241,774 for the 26 lots. That was computed on the basis of a hundred dollars per frontal foot for that real estate. And that’s in the contract, and I’ll give you a copy of the contract. That as he would find a buyer he would give me a deed. I would give the buyer a deed. The buyer would pay me for the purchase of the lot and I would pay Marv Copple for — for that lot. In the contract each lot is not broken down individually, but he did give me a price on every one of the lots so I would know what I paid for each lot for tax purposes, and what the lot was sold for and the difference would be money that Paul Gaiter and I would jointly get for the *266sale of the lots which would compensate us for the work that we had done helping Marvin develop those lots.
Q. Was your compensation calculated on a per hour basis or a per transaction basis or how did you know how much you would be paid?
A. I didn’t know how much — I had no idea how much I was going to end up making on this except, as I indicated to you, Marvin Copple had led Paul Gaiter and I to believe — and I’m not saying deceivingly, I’m saying he led us to believe that there was a lot of money to be made and always left us with the assurance that we were going to be well compensated for it, and I remember that if he told me once he told us several times along the way as things were — were progressing very well, that our financial worries were over. He had anticipated that the whole transaction would take about two years.
The arrangement for compensation to defendant and Gaiter began with a purchase agreement executed January 12, 1977, between defendant and Gaiter, as buyers, and Marvin Copple, as seller. This agreement covered 26 lots for the price of $241,774. The next agreement between the same parties was for 40 lots for $320,755 and was executed on September 8, 1977, and the last agreement was executed on June 1, 1979, for 12 lots for $105,600. Exhibit 45 was received in evidence. It is a partial abstract of the title to the 78 lots involved in the three Copple-Douglas transactions during the period relevant to this case.
In the original 26-lot agreement the buyers were to have 120 days interest free, but on April 20, 1977, Copple called defendant and Paul Gaiter to Copple’s office and told them that the purchase agreement had been assigned to Commonwealth and that defendant and Gaiter should borrow the necessary funds from Commonwealth to pay Copple off. Without objection and pursuant to Copple’s direction, on *267April 20, 1977, defendant signed a 6-month, $241,774 note to Commonwealth (with the rate changed from the printed rate of 11 percent to 8% percent). Paul Gaiter guaranteed this note. A Commonwealth check in that amount was issued to defendant, Gaiter, and Copple. Defendant and Gaiter endorsed the check, and Marvin Copple deposited it in his personal account on April 21, 1977. This arrangement was not satisfactory to defendant and Gaiter because of the interest which would accrue on the Commonwealth note, and defendant stated that he did not want to transact business again with Marvin Copple in this fashion. The relevance of this transaction to later dealings with Judith Driscoll is that defendant certainly knew that in connection with the beginnings of the convoluted compensation plan between Copple and Douglas, money did flow from Commonwealth to Marvin Copple. Defendant executed a mortgage to Commonwealth, but that mortgage was never filed on these 26 lots.
Pursuant to the agreement between Copple, Gaiter, and Douglas, Copple was to arrange for sales to third parties at a price that would result in a gain to defendant and Gaiter. Examination of exhibit 45 indicates that 18 of these lots were sold to third persons (i.e., to someone other than Judith Driscoll) at some time.
One lot, although a part of the purchase agreement between Copple and defendant, was sold in September of 1978 directly by Copple to a third party. No explanation is furnished concerning this sale.
Four lots were conveyed by Marvin Copple and his wife to defendant on April 20, 1977 (deed recorded on May 16, 1980), at a total price of $38,500. No evidence is furnished as to defendant’s selling of these four lots, but passing reference is made to the lots in the abstract (exhibit 45), and three of the lots ended up titled in Commonwealth Savings Company in 1981. *268The other lot is shown mortgaged to Commonwealth in 1977.
As to two other lots, exhibit 45 shows nothing, except that those two lots apparently were conveyed from Swails Construction Company to Commonwealth Savings Company by warranty deed in February 1981.
As to the remaining 11 lots of the 18 allegedly sold to third parties, 5 were sold by defendant to third parties by 5 deeds dated in May, August, and October 1977. The five deeds to those lots to defendant from Marvin Copple and his wife were dated a few days before the sale. Judith A. Driscoll was the notary public on all of these deeds to and from defendant. On four of these transactions, according to the revenue stamps, defendant was a mere conduit and made no profit. On one transaction defendant made $2,500. On May 16, 1978, defendant sold three lots on one deed to a third party after getting title from Copple the day before. There was no profit on this transaction. On May 15, 1978, defendant sold three more lots to another purchaser after getting title to these lots 3 days before. There was a $3,000 profit on these lots.
In this connection, defendant stated in his December 12, 1983, statement that he and Gaiter had bought and sold 10 lots of the original 26 lots in 1977 and that each had a net gain of $5,808. No evidence was furnished in explanation of this difference.
After the disposition of 18 of the 26 lots, 8 lots were left. With regard to these eight lots, all subject to Commonwealth’s unrecorded mortgage, on August 28, 1979, defendant sold each of these lots by separate warranty deed to J. A. Driscoll. An individual deed to each lot, dated April 20, 1977, from Marvin Copple and his wife to defendant, was recorded on May 16, 1980. (Each of these 16 deeds was acknowledged before W. N. Stevenson, an assistant vice president of Commonwealth.) Ms. Driscoll borrowed $100,500 from Commonwealth on August 28, *2691979, deposited this sum in her personal account, and paid Douglas by check on August 30, 1979. Douglas paid Commonwealth the same day, finally closing out defendant’s 1977 $241,774 debt to Commonwealth. Each of these eight lots remained titled in J. A. Driscoll’s name as of the time of trial, subject to a mortgage, acknowledged before W. N. Stevenson, to Commonwealth in the amount of $100,500.
Next, defendant and Paul Gaiter entered into a purchase agreement with Marvin Copple on September 8, 1977, to purchase 40 described lots in Fox Hollow Second Addition for a price of $320,755, payable not later than September 8, 1978. Judith Driscoll acknowledged the parties’ execution of this agreement.
At the time of this purchase agreement, Marvin E. Copple and his wife had executed (on September 1, 1976) a mortgage covering the entire 40 lots (and probably much more land) to the National Bank of Commerce Trust & Savings Association in the amount of $841,500. So far as the evidence presented to the court shows, this mortgage had not been released as of March 26, 1984, as to the lots in this 40-lot transaction. Paul E. Gaiter was the notary public who acknowledged this mortgage.
On December 27, 1977, J. A. Driscoll signed a note in the amount of $371,814 to Commonwealth and received from Commonwealth a check in that amount. On the same date, J. A. Driscoll executed a mortgage to Commonwealth in the same amount. This mortgage was never recorded.
The $371,814 Commonwealth check was endorsed by Ms. Driscoll “Pay to the order of P.P.S.S. A Partnership” and deposited by defendant in the P.P.S.S. account on the same day, December 27, 1977. On the same day, defendant signed a P.P.S.S. check in the amount of $320,755 to Marvin E. Copple. This check to Copple was also deposited in his account the same day. At this point, defendant and Paul *270Gaiter have made a profit of $51,059 on this 40-lot transaction.
The later history of the 40 lots is interesting. As to 10 of the lots, defendant does not appear in the chain of title. On January 17, 1978, Marvin Copple and his wife conveyed these 10 lots directly to J. A. Driscoll for an indicated price of $70,000. On January 18, 1978, J. A. Driscoll conveyed the same 10 lots to Dwaine and Phyllis E. Andringa for an indicated price of $87,500. Both of these deeds were recorded on January 19, 1978.
The Andringas gave a mortgage to Commonwealth on January 17, 1978, covering these 10 lots plus an additional 20 lots (all in Fox Hollow First or Second Addition, but none involving defendant) in the amount of $290,412. The last indication of activity on these 10 lots is the filing of a notice of lis pendens on November 22, 1982, by Commonwealth Savings Company indicating that the mortgage on the 10 lots (and an additional 15 of the original 20 additional lots) was being foreclosed in the district court for Lancaster County.
With regard to the other 30 of the 40 lots in this grouping, title typically went from Marvin E. Copple and wife to defendant by warranty deeds (there were 10 such deeds) dated December 27, 1977, and recorded May 16, 1980. These deeds would each convey three lots and showed an indicated price of $24,500 for the three lots. Then on December 29, 1977, defendant conveyed the same three lots by warranty deed to J. A. Driscoll at an indicated price of $28,000 (there were 10 of these deeds). W. N. Stevenson, assistant vice president of Commonwealth, was the notary public on these 20 deeds. The deeds to Ms. Driscoll were all recorded on May 30, 1980.
Also typically, in connection with 25 of these 30 lots, J. A. Driscoll, on January 25, 1979, conveyed 2 of the 3 lots as to which she had received a deed from defendant to Lakeshore Marina, Inc. These *271deeds were all recorded on June 10, 1980. In other words, for each two deeds Ms. Driscoll would get from defendant, she would give three deeds to convey the same six lots. The rationale for this is beyond us to fathom, and we were not favored with any explanatory testimony or evidence from any person connected with the events.
As to these 25 lots, Lakeshore Marina then gave a mortgage to Commonwealth on January 25, 1979, in the amount of $312,000. This mortgage was recorded on January 31, 1979, and was payable on July 25, 1979. On September 7, 1979, Lakeshore Marina gave another mortgage to Commonwealth in the amount of $357,940.98, apparently renewing the earlier mortgage. By deed dated October 21, 1983, Lakeshore Marina, Inc., conveyed the 25 lots to Fox Hollow, Inc. On the same date of October 21, 1982, Fox Hollow gave a deed of trust in the amount of $1,205,565.24 to “S. E. Copple, Real Estate Broker, Trustee and Commonwealth Savings Company Beneficiary’ ’ for the 25 lots plus an additional 24 lots in Fox Hollow Second Addition. The additional 24 lots have no connection with defendant.
As to the remaining 5 lots (40 lots minus 10 directly to Driscoll and minus the 25 lots discussed above), those lots were conveyed on the same dates and in the same manner as the other deeds described above, from the Copples to Douglas to Driscoll. Ms. Driscoll then conveyed the five lots by two separate deeds to a third party. The five lots were mortgaged to Commonwealth in recorded mortgages in the amount of $68,302.52. These mortgages remain of record.
It is reasonably clear, then, that all the 40 lots sold from the Copples to defendant to Driscoll during late 1977 ended up mortgaged in one form or another to Commonwealth. It also appears, in the absence of further explanation, from the number of lots involved and the value of the mortgages on them that *272apparently no building was ever begun on any lot between 1977 and 1983.
The 12-lot transaction began with the execution of a purchase agreement on June 1, 1979, between the same parties — defendant and Gaiter, as buyers, and Marvin Copple, as seller. On July 20, 1979, Marvin Copple and his wife, in 4 separate warranty deeds each covering 3 lots, conveyed the 12 lots to defendant. Each deed was acknowledged before Judith A. Driscoll on July 20, 1979. The check to Marvin Copple for these 12 lots was dated July 20, 1979, and was written on the account of P.P.S.S., a partnership, and signed by Paul L. Douglas, in the amount of $105,600.
Also on July 20, 1979 (recorded October 24, 1979), defendant by 1 warranty deed conveyed the 12 lots to J. A. Driscoll for an indicated price of $120,000, showing a gross profit to defendant of $14,400. W. N. Stevenson, an assistant vice president of Commonwealth Savings, was the notary public on this deed.
Also on July 20, 1979, J. A. Driscoll mortgaged the same 12 lots to Commonwealth Savings Company for $132,600.96. This mortgage was also recorded on October 24, 1979. She deposited the Commonwealth money in her personal account, and wrote a check to defendant for $120,000. This check was deposited in this P.P.S.S. account the same day. On the same day, Judith Driscoll wrote a check for $12,600.96 to Marvin Copple — thus disposing of the remainder of the $132,600.96 borrowing from Commonwealth. This check indicated it was for “Storm Sewer.’’ There is no evidence showing that defendant had any knowledge of this $12,600.96 payment to Copple. We note, only as an example of bizarre Commonwealth financing, that for lots first sold for $105,600 and resold for $120,000 Judith Driscoll was able to borrow $132,600.96 from Commonwealth on the lots — all on the same date.
These 12 lots, at the time of trial, remained titled *273in J. A. Driscoll, subject to a mortgage of $132,600.96 to Commonwealth.
The summary, then, of the lot purchase-sale arrangement between Marvin Copple on the one hand and defendant and Paul Gaiter on the other shows that defendant purchased 78 lots from Copple for the sum of $668,129, and sold those 78 lots for $786,417.67, or a gross profit of $118,288.67. Interest paid to Commonwealth, according to defendant and Paul Gaiter, reduced the profit to $89,544.22. Defendant sold a total of 78 lots for $786,417.67. Sixty of the 78 lots were sold to Judith Driscoll for $592,314.
From our examination of the evidence presented, there is no direct evidence that defendant knew that Judith Driscoll had borrowed money from Commonwealth to purchase lots from defendant and Paul Gaiter. There is substantial circumstantial evidence on the question.
The law concerning the manner in which a trier of fact may consider circumstantial evidence is settled in this state. In State v. Buchanan, 210 Neb. 20, 28, 312 N.W.2d 684, 689 (1981), we said: “One accused
of a crime may be convicted on the basis of circumstantial evidence if, taken as a whole, the evidence establishes guilt beyond a reasonable doubt. The State is not required to disprove every hypothesis but that of guilt.”
The defendant’s guilt on this specification depends on circumstantial evidence. Direct evidence from which an inference of guilt may be drawn must be considered. It is undisputed that defendant knew Ms. Driscoll was Marvin Copple’s secretary; that “Judy answered the telephone, she had a typewriter out there . . . that she worked with Marv . . .”; and that Ms. Driscoll often acted as notary public taking acknowledgments on deeds from Marvin Copple and his wife to defendant and from defendant to third parties. Defendant did not know if she had a real estate license or “what skills she had” or “what responsibility she had.”
*274It is also shown by documentary evidence, discussed above, that in connection with the 26-lot transaction, defendant himself was required by Marvin Copple to borrow $241,744 from Commonwealth and endorse the very check directly to Marvin Copple. It is also undisputed, from defendant’s own statements, that he did not like that arrangement and did not intend to do future business with Marvin Copple in that manner.
Additionally, the documentary evidence shows that on December 27, 1977, Commonwealth issued its check to J. A. Driscoll (admittedly, Judith Driscoll) in the sum of $371,814. This check was endorsed to P.P.S.S., a partnership consisting of defendant and Paul Gaiter, and deposited by defendant, acting for the partnership, in the partnership account on the same day.
The documentary evidence is conclusive that on the same day defendant deposited the Commonwealth check, defendant himself signed a partnership check to Marvin Copple for $320,755 and a partnership check to State Bank of Colon for $9,691.35. On that same day Paul Gaiter signed a partnership check to Citibank for $10,487.55, to Union Bank & Trust Company for $11,698.49, and to National Bank of Commerce Trust & Savings for $10,437.85. It is difficult for us to believe that defendant could deposit a check for $371,814, and that immediately defendant and his partner could write checks totaling over $363,000 without knowing the source of the funds on which those checks were issued and that the deposit was good so as to enable large amounts to clear the P.P.S.S. account.
As fact finders, we conclude that defendant knew the $371,814 check was from Commonwealth and that defendant knew Commonwealth was, at least, furnishing interim financing to Judith Driscoll in December of 1977. Defendant had to note and remember a single deposit of more than 10 times his annual income from his position as Attorney General.
*275Again, from the circumstances presented, when we consider the 40-lot, $371,814 transaction, we note that while defendant sold 30 of the 40 lots to Ms. Driscoll on December 27, 1977, not one of these lots was sold again until January 25, 1979 — 13 months later.
Keeping in mind that defendant was constantly furnishing general counseling to Marvin Copple during this time, it is simply unbelievable that defendant was so uncaring of the interests of the developer he was serving that he did not notice that, so far as the lots he sold were concerned, the development was, in fact, not developing.
In his letter to Mr. Kopf the defendant stated that he furnished at least 1,500 hours of nonlegal consultation during a 5-year period. We then note the first of the 1979 transactions. The 12 lots which defendant purchased from Marvin Copple on July 20, 1979, for $105,600 were sold that same day to Ms. Driscoll for $120,000. (This is essentially a 1-day transaction, although the purchase agreement for the lots was signed by defendant on June 1, 1979.) Those 12 lots remained unsold by Judith Driscoll up to the date of trial, and there had been a recorded mortgage to Commonwealth in the amount of $132,600.96 since October 24, 1979. Again, it must be noted that no construction was ever started on any one of these lots, so far as the evidence discloses. It is impossible to believe that a well-paid consultant ($50 per hour is good compensation when one has no overhead) did not notice that no building was taking place on the lots he had sold and wonder how the lot purchaser was servicing the debt incurred in buying and holding undeveloped lots.
The second 1979 transaction must have been of even greater concern to the defendant, as Copple’s adviser. Eight lots had been held since April 20, 1977, in defendant’s name. As stated above, these 8 lots were part of the original 26-lot transaction. Suddenly, on August 29, 1979 — 1 month and 9 days *276after a $120,000 transaction with Judith Driscoll— defendant is afforded an opportunity to dispose of another eight lots to Ms. Driscoll. Defendant received $105,600 from Ms. Driscoll and finally cleared up his 1977 note with Commonwealth.
From the circumstances presented, we find it inconceivable that a well-paid consultant, spending an average 300 hours per year counseling a developer, did not know the nature of the financing that was keeping this venture afloat. It is obvious that financing is the foundation of any property development — indeed, keeping the lending agency satisfied is, in all probability, the most difficult job the developer has.
In summary, the following evidence is particularly significant in our consideration of this specification :
1. Douglas’ rolling over of his unsecured indebtedness and accrued interest to Commonwealth over an extended period of time. While there is evidence that this was not uncommon at Commonwealth, there is no evidence that Douglas knew that.
2. In return for their services Gaiter and Douglas sold lots in Fox Hollow by contract. They made no downpayments and paid no interest to Copple on the contracts. Copple was to find a purchaser for those lots and negotiate the price. When a purchaser was located by Copple, Douglas would convey the lot to the purchaser, receive the purchase price, pay Copple for the lots, and the profit would be compensation to Douglas and Gaiter for their services.
3. There were three contracts. The lots in the first contract were mortgaged by Douglas to Commonwealth to pay Copple. Douglas did not want to continue this arrangement. Douglas thereafter sold some of the lots to purchasers located by Copple. Other sales were made by Douglas to Judith Driscoll, Copple’s secretary, whom Copple arranged to be the purchaser. She would in turn resell some of the lots. We believe it is significant that Douglas *277agreed that Ms. Driscoll could be interjected into the sale arrangement as an intermediate purchaser. This decreased his profits to an extent which he did not know, and left him without control over Copple’s desires.
4. The first Driscoll purchase from which defendant’s knowledge of Driscoll financing may be inferred was by her endorsement of a check from Commonwealth to defendant’s partnership. Douglas deposited the check. Other lot purchases by Driscoll from Douglas were by Driscoll’s personal check. The sums involved in these transactions were substantial and Driscoll’s personal checks were treated as the equivalent of cash.
5. Douglas paid his 1976 Commonwealth house loan on September 7, 1982, with the proceeds of a loan from First Security Bank & Trust Co. of Beatrice (a Copple-related financial institution).
6. Douglas paid the First Security Bank loan on November 25, 1983, after Commonwealth was in receivership.
7. Douglas was the elected Attorney General of the State of Nebraska. He was described by Roger Beverage, a legal acquaintance and the director of the Department of Banking and Finance at the time of trial, as a good lawyer with an ability to “perceive and grasp.”
Douglas did not testify. As the triers of fact, we are not bound to accept as true any testimony relating to his out-of-court statements. In particular we are free to reject those exculpatory statements made by Douglas purporting to explain or justify his conduct. See Truman v. State, 153 Neb. 247, 44 N.W.2d 317 (1950).
The issue is what did Douglas mean when he said he did not “know” or had no “knowledge.” We were not favored with his testimony in that respect. In Hancock v. State ex rel. Real Estate Comm., 213 Neb. 807, 811-12, 331 N.W.2d 526, 529-30 (1983), the court, in a proceeding dealing with revocation of a *278real estate broker’s license, discussed the words “know” or “knowingly” in a penal statute:
In light of these rules of construction, we turn to the meaning of the word “know” as used in the statute under consideration. The meaning of the word “know” or “knowingly” in a penal statute varies in the context in which it is used. R. D. Lowrance, Inc. v. Peterson, 185 Neb. 679, 178 N.W.2d 277 (1970). We have considered a number of penal statutes in which the word is used with respect to the actions of others or of facts not in the actual knowledge of the person to whom the statute is applied. A statute making it an offense to leave the scene of an accident “knowing” that injury has resulted to another had been held to mean actual, not constructive, knowledge, or such notice as would put one on inquiry, and more than mere negligence in failing to know, or the mere presence of facts which might have induced belief in the mind of a reasonable person. State v. Dougherty, 358 Mo. 734, 216 S.W.2d 467 (1949). A statute making it a crime to “knowingly” receive stolen goods has been held to require a person to have such information from facts which should convince him that the property was stolen, or which should lead a reasonable man to believe they have been stolen, before, in a legal sense, he knew they were stolen. Pettus v. State, 200 Miss. 397, 27 So. 2d 536 (1946). See, also, Bennett v. State, 211 So. 2d 520 (Miss. 1968). A statute making it unlawful for a person to “knowingly” deliver liquor intended for sale in a dry territory has been held to require such person to have such information as would cause a person of ordinary prudence to believe the liquor was to be so sold, before being liable under the statute. American Express Co. v. Commonwealth, 171 Ky. 1, 186 S.W. 887 (1916). In Leary v. United States, 395 U.S. 6, 89 S. Ct. 1532, 23 L. Ed. 2d 57 (1969), the *279Supreme Court was considering offenses involving the “knowing” transportation of marijuana, and in footnote 93 of the opinion it accepted the Model Penal Code definition of knowledge: “When knowledge of the existence of a particular fact is an element of an offense, such knowledge is established if a person is aware of a high probability of its existence, unless he actually believes that it does not exist.” Id. at 46.
Comment 9 to § 2.02 of the Model Penal Code referred to in Leary v. United States, 395 U.S. 6, 89 S. Ct. 1532, 23 L. Ed. 2d 57 (1969), states:
Paragraph (7) deals with the situation British commentators have denominated “wilful blindness” or “connivance,” the case of the actor who is aware of the probable existence of a material fact but does not satisfy himself that it does not in fact exist. See Edwards, The Criminal Degrees of Knowledge 17 Modern L. Rev. 294 (1954); Williams, Criminal Law § 41. Whether such cases should be viewed as instances of acting recklessly or knowingly presents a subtle but important question.
The draft proposes that the case be viewed as one of acting knowingly when what is involved is a matter of existing fact, but not when what is involved is the result of the defendant’s conduct, necessarily a matter of the future at the time of acting. The position reflects what we believe to be the normal policy of criminal enactments which rest liability on acting “knowingly,” as is so commonly done. The inference of “knowledge” of an existing fact is usually drawn from proof of notice of substantial probability of its existence, unless the defendant establishes an honest, contrary belief. The draft solidifies this usual result and clarifies the term in which the issue is submitted to the jury.
Model Penal Code § 202, Comment 9 at 129-30 (Tent. Draft No. 4, 1975).
*280Douglas seems to contend that the words “know” or “knowledge” mean actual or direct knowledge in the sense of actual perception, and concludes that there is insufficient evidence that he had actual or direct knowledge that Driscoll was financing the purchase of lots through Commonwealth.
Even if we accept that meaning and attribute it to Douglas’ state of mind, there is sufficient evidence to find beyond a reasonable doubt that Douglas did know that Driscoll was financing her purchase of the lots through Commonwealth. But we adopt the broader meaning of “know” or “knowledge” and conclude that the evidence is almost overwhelming that Douglas was willfully blind or willfully abstained from ascertaining the facts, and thus “knew” or had “knowledge” of the financing arrangement.
Douglas had a number of inducements not to disclose the facts. These have been discussed above. Domina had asked Douglas and other state officials in a letter dated November 18, 1983, to disclose in detail, by letter to him, all financial transactions they had had with Marvin Copple and others. He did not disclose that information in the manner requested. Douglas never wrote such a letter. Had he disclosed all that Domina requested, the very things the record shows he was so reluctant to disclose would have come to light, to his embarrassment.
If Douglas did lie as charged, he did so while in office. If, under State v. Hastings, 37 Neb. 96, 55 N.W. 774 (1893), gross negligence in office done corruptly is an impeachable offense, a lie is certainly a corrupt act and is more than negligence.
As noted in the dissenting opinion on specification No. 1, we determine that defendant’s conduct in so lying is a clear breach of his fiduciary duty to the people of the State of Nebraska requiring him, as Attorney General, to be honest in his official actions.
We further find that defendant has violated the *281provisions of Neb. Rev. Stat. § 28-901 (Reissue 1979), which provides in pertinent part:
(1) A person commits the offense of obstructing government operations if he intentionally obstructs, impairs, or perverts the administration of law or other governmental functions by force, violence, physical interference or obstacle, breach of official duty, or any other unlawful act
Defendant would have us believe that the “obstruction” to be actionable must be “by force, violence, physical interference or obstacle.” Defendant thus raises the picture that the Attorney General of our state may criminally obstruct government operations only if he seizes a rifle and keeps duly appointed officials from discovering relevant information. We refuse to construe that statute in so narrow a fashion. We determine the matter on a much more fundamental basis — that the elected Attorney General of this state breached his official duty to be truthful during an official investigation and that he thus obstructed government operations.
We would find defendant guilty of specification No. 2.